The defendant was tried and convicted in the Superior Court of Forsyth County of having intoxicating liquor in her possession, in violation of the statute. N.C. Code of 1931, section 3411(b).
From the judgment on such conviction, defendant appealed to the Supreme Court, assigning errors in the trial. *Page 584 
A certified copy of the record proper in this action has not been filed in this Court, as required by its rules. Rule 19. The transcript contains only a statement of the case on appeal prepared by counsel for the defendant, and accepted by the solicitor for the State. No indictment appears therein; nor does it appear that the defendant was tried and convicted on a warrant issued by an inferior court, and that she appealed from the judgment of such court to the Superior Court. There is nothing in the transcript which shows that the Superior Court of Forsyth County had jurisdiction of the action.
In S. v. McDraughon, 168 N.C. 131, 83 S.E. 181, it is said: "The presumption is that the judgment of the Superior Court is correct, and the burden is on the appellant to show error. As far back as S. v. Butts,91 N.C. 524, the requisites of the transcript were pointed out, and inS. v. Frizell, 111 N.C. 725, the Court said: `An appellant does not do his duty by simply taking an appeal and leaving it to the clerk to send up what he may deem necessary. It is the appellant's duty to see that the record is properly and sufficiently made up and transmitted.'"
There is no motion for certiorari in this appeal, and in the exercise of our discretion, we do not order that such writ issue in this case. The appeal is dismissed. Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126.
Appeal dismissed.